DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
 
3.	Claims 1-3, 7, 24, 26-27, 34-39, 42, 45, 51, 52, 54, 58, 60-66 and 78-79 are pending upon entry of amendment filed on 2/28/22 and are under consideration in the instant application.

4.	The following rejection remains.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-3, 7, 24, 26-27, 34-39, 42, 45, 51, 52, 54, 58, 60-66 and 78-79 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2012/0282263 (IDS reference, of record) in view of U.S. Pub. 2014/0341885 (of record) for the reasons set forth in the office action mailed on 11/29/21.

The ‘263 publication teaches pharmaceutical formulations comprising MASP-2 (mannan binding lectin associated serine protease-2) antibody set forth in the claimed SEQ ID NO:2-3 ([0060-0095], See Table, 2, claims 41-44, 51-56). The claimed SEQ ID NO:2-3 is OMS646 and shares the identical sequences with SEQ ID Nos:21, 19, respectively.  The ‘263 publication also discloses that the pharmaceutical formulations are suitable for various routes of administrations including subcutaneous and the article of manufacture comprising the formulations.

The disclosure of the ‘263 publication differs from the instant claimed invention in that it does not teach the use of citrate or histidine buffer, antibody concentrations of 50-250mg/ml and the formulation is being hypertonic as in claim 1 of the instant application and the limitations of the dependent claims thereof.

 The ‘885 publication teaches the use of the sodium citrate or histidine buffer at 5-50mM ([0015-0017]) at pH 6-7 with the antibody concentrations  of 150-200mg/ml as in claims 2, 8,11 and 26. Further, the ‘885 publication teaches addition of glutamate and/or arginine at about 175mM ([0012]) readable upon claims 18-24 and 27.  The term “about” includes +/- 10% and readable upon about 200mM of claim 27 of the instant application.

Moreover, the ‘885 publication discloses addition of surfactant in forms of polysorbate 80 or poloxamer ([0079, 0118]) as in claims 30-33 and the formulations are stable at least 1 year at 2-8oC ([0123]). Further, the ‘885 publication teaches that the viscosity can be lowered by the addition of histidine and arginine and the formulation is being hypertonic ([131-133]).
In addition, the ‘885 publication discloses formulation of the antibody in the pre-measured injector and the set volume of high concentration in less than 2ml ([164], [0141]) as in claims 60-66 and the packages of the antibody formulation may vary with the dose and the regimen ([141-143]).  Claims 51 and  52 reciting specific concentrations of excipients are included in this rejection as the ‘885 publication discloses the antibody formulation comprises about 160mg/ml antibody, about 10-50mM citrate and/or histidine at pH 6, about 200mM amino acid readable upon glutamate or arginine and 0.1% of polysorbate ([0138-140]).

Further, claim 45 is included as the ‘885 publication discloses IgG4 and full length antibody ([0092-0094]) and claims 78-79 reciting SEQ ID Nos:4-5 read on the full length IgG4 MASP-2 antibody.

Claims 3 and 35 reciting viscosity are included as the claimed and prior art antibody formulations are identical and they are expected to show less than 18cP of viscosity.  Claims 36-37 are included as the syringes and needles are included and the needle gauge is 25-27 ([209]) and the injection glide force is expected to be about 20-25 Newton.

The antibody formulation of the ‘885 publication is suitable to co-formulate with various antibodies for various regimen and treatment purpose ([0169-0183]).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to use citrate/histidine buffer, glutamate and/or arginine in the presence of polysorbate at pH about 6 or other manufacturing conditions as set forth in  claims 1-3, 7, 24, 26-27, 34-39, 42-45, 51, 52, 54, 58 and 60-66 at the claimed concentration as taught by the ‘885 publication into the MASP-2 formulation taught by the ‘263 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because use of such buffer, excipients improves stability of antibody formulation by reducing formation of aggregates and improve viscosity.  Further, using the packaging or delivery conditions already known for one antibody is easily applicable for another is convenient to serve.
From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 2/28/22 have been fully considered but they were not persuasive.

Applicant has asserted that there is no reasonable expectation of success in combining the references.  There is no common antibody formulation and the simple substitution of one antibody to another formulation does not work.  Applicant has added Daugherty, Wang and Tomar references in Exhibits A-C (previously submitted) and addressed no one approach is suitable for all antibody and various excipients are required to formulate antibody.  The consensus is that the antibody needs to be formulated in excipients that are reduces aggregation and enhances stability.  Formulating MASP-2 antibody is a challenge and it was unexpectedly found to formulate with 20mM histidine and 150mM arginine to normalize viscosity to be suitable for syringeability.

Although it is known that no common antibody formulation, the ‘263 publication allows addition of buffer as well as sugar ([0280 and 285]).  Given that is generally known to add acceptable pharmaceutical carrier, the ‘885 publication allows various other antibody may be coadministered ([200]).

Even though formulating antibody is somewhat challenging but it is relatively manageable compared to other protein drugs (Wang, p.21).  As seen in Table 1 of the Wang reference, more than majority of known commercial antibodies are formulated in 10-50mM histidine buffer, NaCl and polysorbate with some source of stabilizer such as an amino acid and/or sugar.

Unlike Applicant assertion that no one approach is suitable for all antibody, a general idea of using buffer and stabilizer known in the antibody formulating art.   Further, Applicant’s assertion of the formulations disclosed in the ‘885 publication are suitable for a4b7 antibody are not suitable for MASP-2 is erred.  Table 1 of Wang reference discloses that the formulation comprising 10-50mM of histidine and polysorbates is used to formulate other antibodies including Lucentis, Herceptin and/or Raptive.  As such, the combination of the references provides reasonable expectation of success in producing claimed invention.  No references in the exhibits stated that the MASP-2 antibody cannot be formulated with histidine/citrate, arginine and polysorbate or specific combination used in the claimed formulation is prohibited for deleterious effect in the antibody formulation showing the lack of evidence to the contrary.

Given that the prior art formulations are identical to the claimed invention, the newly recited limitations of shear rate 100,000-250,000 l/s is an expected property as well as the claimed viscosity.  Especially with the evidence of the instant specification in p. 24-25, in use of 27-gauge thin wall needle of glide force of 25 Newton, the viscosity should be below 20cP.
Note Fig 16 discloses that the viscosity is less than 20cP about 15cP when the gliding force is 25N using 27 gauge needle is used.

Moreover, Applicant has asserted that the combination of the references fails to teach all the limitations of the currently amended claims.  Applicant has further asserted that the ‘263 publication does not disclose low viscosity high concentration formulation and the ‘885 publication does not disclose MASP-2 antibody.  The formulations taught by the ‘885 publication comprising sucrose, histidine and arginine has minor effect on viscosity and there is no motivation to combine the reference.  Applicant has used Fig 13 and Example 3 of the ‘885 publication for basis of no or minor effect of sucrose, histidine and arginine in low viscosity.

Even though sucrose, arginine or histidine separately used as seen Fig 13 and Example 3 has minor effect on viscosity, when they formulated together has shown improved stability by reducing aggregates even in prefilled syringe with SEC (see examples 1, 7).  Note the stability in the pertinent art is defined as showing less than 0.3% aggregation upon storage of at least 12months at 5oC via SEC (p.9).

The reason or motivation to modify the reference my often suggest what the inventor has done but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.  Also, it is not a requirement that an inventor set forth or even know how or why the invention works.

However, as noted by the claims 15 and 19 of the ‘885 publication, the antibody formulations comprise at least 5mM citrate, histidine, arginine and polysorbate and the specific concentrations are disclosed throughout the specification.  The ‘885 publication acknowledged the issues with high viscosity in antibody formulation and the viscosity is maintained around 4-27cP with injection force near 10N ([0222]) with various gauges.  Also, gliding force of ~20N requires 5-15 cP of viscosity (see Fig 16, Example 9-12). 

Even though having viscosity of 2-20cP is an expected property of formulation comprising 10-50mM histidine, arginine 200mM-300mM and 0.001-0.1% sucrose and antibody, the ‘885 publication suggests reason to lower viscosity that is related with gliding force with prefilled syringes.

In addition, the compositions of the ‘885 publication is not only suitable for integrin antibodies but also suitable for other therapeutic antibodies as the ‘885 publication suggests co-formulations and co-administrations to synergize the therapeutic effects ([167-170]).  As such, this provides reasonable expectation of success in using the compositions comprising citrate, arginine and polysorbate to stabilize other therapeutic antibodies.  Given that the ‘885 publication provides ranges of pH, concentrations of excipients and conditions that are suitable for stabilizing effect, optimization of finding specific concentration is not inventive. 

As disclosed in the ’885 publication, the antibody is formulated with citrate/histidine buffer in the presence of arginine and polysorbate 80 ([138, 164, 110]) for integrin antibody would be also suitable for other antigen targets as the ‘885 publication also allows co-formulations with other therapeutic antibodies ([0168-0171]).

The transitional phrase “consisting essentially of” is considered as comprising and the ‘855 publication discloses composition comprising citrate, histidine, arginine and polysorbate 80 (note claim 19) and the free amino acid can act as a buffering agent ([117]).

Where the general conditions of claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges of a claim by routine experimentation.  There was no evidence of the criticality of the claimed ranges of concentrations of excipients. MPEP 2144.05.  Therefore, the combination of the reference remains obvious and the rejection is maintained.  Applicant is advised to limit the excipients of formulation to be histidine/citrate, arginine, and polysorbate.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
June 15, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644